internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-100244-03 date date legend fund state x y rate date a date b date c date d dear this responds to your request submitted date by your authorized representative on behalf of fund that the internal_revenue_service rule that i the grandfather_clause of rev_rul 1989_1_cb_226 will apply to certain preferred shares of fund ii the payment of dividends by fund on these preferred shares will not be considered preferential dividends under sec_562 of the internal_revenue_code_of_1986 and iii dividends_paid by fund will be eligible for the dividends received deduction under sec_243 in accordance with fund’s designation plr-100244-03 facts fund is a closed-end diversified management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act fund is organized as a corporation under the laws of state fund has qualified and elected to be treated since its inception as a regulated_investment_company ric under subchapter_m part i of the code fund has two classes of stock common and preferred the shares of common_stock are listed for trading on the new york stock exchange fund’s preferred shares are issued pursuant to authority granted to the board_of directors under fund’s charter to issue one or more series of preferred_stock and to fix the preferences conversion or other rights voting powers restrictions limitations as to dividends qualifications and terms and conditions of redemptions of each series on date a a date prior to date the board exercised this authority by filing articles supplementary to fund’s charter that designated a certain number of the authorized shares of preferred_stock the preferred shares as shares of five series of remarketed preferred_stock each series carries a mandatory redemption date registration statements for each series of preferred shares were filed with the securities_and_exchange_commission sec on dates prior to date each series of the preferred shares bore an initial dividend rate that was payable for an initial dividend period of x days or more all subsequent dividend periods consist of x days at the end of each dividend period the remarketing agent conducts a remarketing of the shares of each series that sets a new dividend rate for that series for the upcoming dividend period the rate is set at a level designed to enable all tendering holders to sell their preferred shares at a price equal to their liquidation value subject_to a maximum dividend rate pursuant to the articles supplementary fund designates dividends_paid on the preferred shares as qualifying for the corporate dividends received deduction to the extent the dividends do not exceed the fund’s qualifying_income distributions on the common shares are designated as eligible for the dividends received deduction only to the extent that any qualifying_income remains after distributions are made on the preferred shares on date b a date prior to date and also prior to date a fund was issued a private_letter_ruling plr holding that fund was entitled to designate dividends on the preferred shares as consisting of income eligible for the dividends received deduction each year on date c a date prior to date and also prior to date a the internal_revenue_service withdrew this ruling plr withdrawing plr because it was reconsidering its positions in two published rulings on which fund had relied in seeking its private_letter_ruling the fund thereafter sought relief under sec_7805 of the code and was granted this relief on date d a date prior to date and also prior to date a in the form of a private_letter_ruling plr plr-100244-03 under recent market conditions the remarketing agent has been unable to set the dividend rate payable on the preferred shares at a level that would enable all tendering holders to sell their preferred shares at a price equal to their liquidation value because of the operation of the maximum dividend rate provision applicable to the remarketing of the preferred shares the maximum dividend rate is set by reference to a specified percentage the applicable_percentage of the y rate a published variable rate in effect on the day the dividend is set in order to restore the ability of the remarketing agent to set the dividend rate payable on the preferred shares at a level that would enable all tendering holders to sell their preferred shares at a price equal to their liquidation value fund proposes to amend its charter to increase the applicable_percentage specified in the maximum dividend rate provisions governing the remarketing of the preferred shares the proposed amendment of fund’s charter will require neither the filing of a new registration_statement with the sec nor any amendment to the original registration_statement filed with respect to the preferred shares law and analysis sec_562 of the code provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to any share of stock as compared with other shares of the same class and with no preference to one class of stock as compared with another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference if a ric has two or more classes of stock and designates the dividends that it pays on one class as consisting of more than that class’ proportionate share of a particular type of income revrul_89_81 holds that these designations are not effective for federal tax purposes to the extent that they exceed the class’ proportionate share of that type of income revrul_89_81 further provides however under the authority contained in sec_7805 of the code that it will not be applied to render ineffective for federal_income_tax purposes a non-proportionate designation made by a ric pursuant to a rule described in a registration_statement that was filed with the sec before date the grandfather_clause fund has represented that the proposed amendment of its charter will require neither the filing of a new registration_statement with the sec nor any amendment to the original registration_statement filed with respect to the preferred shares accordingly designations made on preferred shares to be remarketed pursuant to the provisions of the amended charter will be made by fund pursuant to a rule described in a registration_statement that was filed with the sec before date we conclude therefore that i the grandfather_clause of revrul_89_81 will apply to designations made on preferred shares to be remarketed pursuant to the provisions of the amended charter ii the payment of dividends by fund on these preferred shares will not be considered preferential dividends under sec_562 of the code by virtue plr-100244-03 of fund’s designation of dividend income as qualifying for the dividends received deduction pursuant to the provisions of the amended charter and iii dividends_paid by fund on these preferred shares will be eligible for the dividends received deduction in accordance with fund’s designation pursuant to the provisions of the amended charter to the extent the requirements of sec_243 are otherwise satisfied this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which it makes a designation of dividend income as qualifying for the dividends received deduction pursuant to the provisions of the amended charter as described in this letter sincerely yours william e coppersmith chief branch office of associate chief_counsel financial institutions products enclosure copy
